Citation Nr: 1446430	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial compensable rating for residuals of malaria.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Infantryman Badge (CIB). 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 2013 decision, the Board remanded the issues of entitlement to service connection for a skin disorder, and for an initial compensable rating for malaria, for further development.  The case is again before the Board.

The issue of entitlement to service connection for a skin disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have any residuals of malaria.


CONCLUSION OF LAW

The criteria for a compensable initial rating for residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records have been obtained.  The record does not contain evidence that he has obtained VA treatment for malaria or that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in July 2009 and June 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The VA examination reports are adequate because the examiners conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Malaria is rated under Diagnostic Code 6304, which gives a single, 100 percent disability rating for an active disease.  Note:  Residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Veteran contends that he experiences symptoms of fever, chills, and sweating, which he attributes to the malaria diagnosed in service in 1967.  

A VA examination in July 2009 noted that a complete blood count was essentially normal, and malaria smear was negative.  The examiner diagnosed history of malaria while in service without residuals.

On VA examination in June 2014, the examiner stated that the Veteran's malaria, diagnosed in 1966-67, was inactive and that the Veteran had no symptoms or residuals attributable to malaria.  Blood, urinalysis, and chemical profile testing results failed to show active malaria.

The Veteran has been examined by the VA for malaria twice during his current claim.  Each examination found there were no residuals.  On each occasion there were no positive findings concerning malaria.  As noted above, there were no clinical manifestations of malaria.  Under these circumstances, there is no basis on which a compensable evaluation may be assigned. 

The Veteran is competent to report symptoms he experiences, and the Board finds him to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, without any medical training, he is not competent to attribute symptoms to active malaria in the absence of laboratory findings supporting such.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated and specifically note that the Veteran has no active residuals.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of symptomatology.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable initial rating for malaria.

Extraschedular Considerations

Although the Veteran complains of symptoms such as fever and chills, the competent medical evidence of record shows that such symptoms are not attributable to his service-connected malaria and that the Veteran has no current residuals of malaria.  Accordingly, the Board finds the Veteran does not experience symptoms of malaria that are not contemplated by the schedular rating criteria.  Therefore, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

An initial compensable rating for residuals of malaria is denied.




REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board's previous remand noted that during a January 2008 VA Agent Orange registry examination, the Veteran complained of a chronic skin rash since his service in the Republic of Vietnam; that he was diagnosed with moderate tinea pedis of the bilateral feet and mild tinea pedis in the toes; and that in November 2009, a VA podiatry record included a diagnosis of hyperkeratosis and tinea pedis.  

The remand pointed out that the Veteran is a combat Veteran; that his lay statements are competent and credible to describe the circumstances and conditions of active service; and that he is also competent with regard to the onset and continuity of symptomatology.  

The issue was remanded to afford the Veteran a VA examination to determine the nature and etiology of all diagnosed skin disabilities, and the examiner was to opine whether it is at least as likely as not that any diagnosed skin disorder was incurred during or is etiologically related to the Veteran's active service, to include Agent Orange exposure in Vietnam.  The examiner was to specifically discuss the Veteran's report of the onset and continuity of his symptoms since service.  

A VA examination in June 2014 found tinea pedis, which the examiner indicated was less likely than not incurred in service.  However, the examiner did not address either the Veteran's report of continuity of symptoms since service or his presumed Agent Orange exposure in service.  As discussion of these were specifically included in the remand instructions, such failure renders the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatological examination to determine the nature and etiology of any diagnosed skin condition.  The electronic claim file must be reviewed by the examiner.  All indicated studies must be conducted, and all findings reported in detail.

The examiner must identify/diagnose any manifested skin disorder, and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disorder, to include tinea pedis and hyperkeratosis diagnosed during the pendency of the appeal, was incurred during or is etiologically related to the Veteran's active service, to include Agent Orange exposure in Vietnam.  The examiner must discuss the Veteran's competent and credible report of the onset and continuity of his symptoms since service even if such symptoms are not expressly noted in his service treatment records. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be made without resort to speculation the examiner must so state and also explain why such an opinion cannot be made.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


